
	
		I
		112th CONGRESS
		1st Session
		H. R. 980
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the District of Columbia Home Rule Act to make
		  local funds of the District of Columbia for a fiscal year available for use by
		  the District at the beginning of the fiscal year at the rate of operations
		  provided under the local budget act for the fiscal year if the regular District
		  of Columbia appropriation bill for a fiscal year does not become law prior to
		  the beginning of such fiscal year.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Local Funds Continuation
			 Act.
		2.Availability of
			 District of Columbia local funds upon failure by Congress to enact local
			 budget
			(a)In
			 GeneralSubpart 1 of part D
			 of title IV of the District of Columbia Home Rule Act is amended by inserting
			 after section 446B the following new section:
				
					446C.Availability of Local Funds Upon Failure by Congress to
		  Enact Budget(a)Availability of Local
				Funds at Rate Established by Local Law if no Budget Enacted Prior to Beginning
				of Fiscal Year
							(1)In
				generalIf the regular District of Columbia appropriation bill
				for a fiscal year does not become law prior to the beginning of such fiscal
				year, there is appropriated, out of any moneys of the government of the
				District of Columbia not otherwise appropriated, and out of applicable
				corporate or other revenues, receipts, and funds, the amount provided for any
				project or activity for which funds are provided in the local budget act for
				such fiscal year.
							(2)Rate of
				fundingAn appropriation and funds made available or authority
				granted for a project or activity for a fiscal year pursuant to this section
				shall be at the rate of operations provided for such project or activity under
				the local budget act for such fiscal year.
							(3)Period of
				availabilityAn appropriation and funds made available or
				authority granted for a project or activity for a fiscal year pursuant to this
				section shall be available for the period—
								(A)beginning with the
				first day of the fiscal year; and
								(B)ending with the
				date on which the regular District of Columbia appropriation bill for such
				fiscal year becomes law.
								(b)Terms and
				ConditionsAn appropriation and funds made available or authority
				granted for a project or activity for a fiscal year pursuant to this section
				shall be subject to the terms and conditions imposed with respect to the
				appropriation made and funds made available for the preceding fiscal year, or
				the authority granted for such project or activity under the applicable law in
				effect at the time.
						(c)Period of
				CoverageAn appropriation and funds made available or authority
				granted for a project or activity for a fiscal year pursuant to this section
				shall cover all obligations or expenditures incurred for such project or
				activity during the portion of such fiscal year for which this section applies
				to such project or activity.
						(d)Restrictions on
				Programs or Activities Subject to Other Appropriations ActsThis
				section shall not apply to a project or activity during any period of a fiscal
				year if any other provision of law (other than an authorization of
				appropriations)—
							(1)makes an
				appropriation, makes funds available, or grants authority for such project or
				activity to continue for such period, or
							(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such project or activity to continue for
				such period.
							(e)Protection of
				Other ObligationsNothing in this section shall be construed to
				effect obligations of the government of the District of Columbia mandated by
				other law.
						(f)DefinitionsIn this section—
							(1)the term
				local budget act means, with respect to a fiscal year, the act of
				the Council adopting the annual budget for the District of Columbia government
				for such fiscal year, as submitted by the Mayor to the President for
				transmission to Congress pursuant to section 446; and
							(2)the term regular District of Columbia
				appropriation bill means an annual appropriation bill making
				appropriations, otherwise making funds available, or granting authority, for
				the government of the District of Columbia and other activities chargeable in
				whole or in part against the revenues of the District.
							(g)Effective
				dateThis section shall apply with respect to fiscal year 2012
				and each succeeding fiscal
				year.
						.
			(b)Conforming
			 AmendmentSection 446 of such Act (sec. 1–204.46, D.C. Official
			 Code) is amended by inserting section 446C, after section
			 446B,.
			(c)Clerical
			 AmendmentThe table of contents of subpart 1 of part D of title
			 IV of the District of Columbia Home Rule Act is amended by inserting after the
			 item relating to section 446B the following:
				
					
						446C. Availability of local funds upon
				failure by Congress to enact
				budget.
					
					.
			
